Quillian, Chief Judge.
Clarence Van Dross brought an action against Southern Airways, Inc., (now Republic Airlines, Inc.) seeking to recover damages for personal injuries sustained by claimant resulting from his fall on defendant’s premises. The case came on for trial, the jury returning a verdict for claimant in the sum of $48,500. After entry of judgment the defendant filed a motion for judgment notwithstanding the verdict or in the alternative a motion for new trial. The trial judge granted defendant’s motion for new trial but denied the motion for judgment notwithstanding the verdict.
Subsequently claimant filed a motion to reconsider; based upon which, the trial judge vacated his prior order and entered a new order denying both the motion for new trial and the motion for judgment notwithstanding the verdict. From this order defendant appeals and enumerates as error the denial of each of the motions. Held:
1. (a) A charge on future medical expenses was error since there was no evidence based upon which the jury could calculate such damages. Hughes v. Brown, 109 Ga. App. 578 (1) (136 SE2d 403); Clayton County Bd. of Ed. v. Hooper, 128 Ga. App. 817 (1) (198 SE2d 373). See also, Hayes v. Flaum, 138 Ga. App. 787 (227 SE2d 512); Smith v. Barfield, 157 Ga. App. 231 (2) (276 SE2d 899). This requires the grant of a new trial.
(b) The claimant’s argument that the objection to the questioned charge was insufficiently specific is without merit. Christiansen v. Robertson, 237 Ga. 711, 712 (229 SE2d 472), wherein the Supreme Court overruled Ga. Power Co. v. Maddox, 113 Ga. App. 642 (149 SE2d 393), a case relied upon by claimant to sustain his position.
2. Since the evidence did not demand a finding for the defendant, it was not error to deny its motion for judgment notwithstanding the verdict,
3. Any remaining issues are either without merit or are unlikely to recur upon the next trial.

Judgment reversed in part; affirmed in part.


Shulman, P. J., and 
*573
Carley, J., concur.

Decided April 30, 1982
Rehearing denied June 15, 1982
Meade Burns, James S. Strawinski, for appellant.
Pat Dixon, Clayton Sinclair, Jr., for appellee.